DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
The thread;
The pipe head being welded with the pipe;
The valve.
  No new matter should be entered.
The drawings are further objected to for the following informalities:
Figure 3B now contains the name of each structural element in addition to the reference numeral. Only the reference numeral should be included;
Figs. 4-7 include multiple dimensions. Dimensions should not be included in patent drawings.
The trapezoidal surface needs a reference numeral in the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how many hoop petals are being required in each sub-assembly group.
Further regarding claim 1, it is unclear what is meant by the limitation “a partial inner cone surface of each hoop petal is protruded in the middle to form a trapezoidal surface, which is parallel to one of the symmetrical partial inner cone surfaces, an oblique angle of the trapezoid surface relative to an axial direction of the connecting pipe is equal to a taper angle of the one of the symmetrical partial inner cone surfaces of the hoop petal, wherein the taper angle is an angle 
Regarding claim 5, line 1 recites that it comprises the “hoop according claim 1”. This includes all limitations of claim 1. Claim 5 then later recites “a set of clamping chain as recited in claim 1”. This has already been encompassed by the recited “the hoop according to claim 1”, and thus renders the claim indefinite. 
Further regarding claim 5, line 2 recites “a connecting pipe”. The claim then later recites “ a pair of connecting pipes”. It is unclear if the claim is now requiring three pipes or attempting to further define the connecting pip as a pair of connecting pipes.
Further regarding claim 5, it is unclear what is meant by the limitation “a pair of connecting pipes form a set of pipe connector”.
Regarding claim 10, The claim recites “the pipe”. It is unclear which pipe is being referred to.

Claim Rejections - 35 USC § 102
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetzer (USP 5,908,210).
In regards to claim 1, as best understood by the examiner, Fetzer discloses a multi- petaled oblique-plane hoop, characterized in that the hoop is divided into two sub-assembly groups (group of two segments 7), and the hoop petals (7) in each sub-assembly group are 
formed an upper surface and a lower surface of the arc-shaped groove are symmetrical form partial inner cone surfaces (13a, 13b), and the hoop petals are connected to form a clamping chain,
wherein a partial inner cone surface of each hoop petal is protruded in the middle to form a trapezoidal surface, which is parallel to one of the symmetrical partial inner cone surfaces, an oblique angle of the trapezoid surface relative to an axial direction of the connecting pipe is equal to a taper angle of the one of the symmetrical partial inner cone surfaces of the hoop petal, wherein the taper angle is an angle between a normal direction of a cone surface and an axial direction of the cone surface (shown between figs. 2-4).
In regards to claim 5, as best understood by the examiner, Fetzer further discloses a pipe connector comprising a hoop according to claim 1 (see above) and connecting pipe (53), characterized in that one end of the pipe connector is a pipe head (10), the other end thereof is a convex conical head (10), the pipe head is welded with the pipe (see column 10, lines 25-29), the outer taper angle of the conical head is equal to the inner taper angle of the hoop petal (shown in figs. 2-4), and a plurality of concave trapezoidal oblique planes parallel to the outer cone surface of the conical head are formed on the outer cone surface (shown in figs. 2-4);
a set of clamping chain as recited in claim 1 (shown above) and a pair of connecting pipes (53) form a set of pipe connector, a seal gasket (16) is provided between conical heads of two connecting pipes, and pipe heads of the two connecting pipes are to be respectively welded to the pipes on two sides or connected to the pipes on two sides through threads.

Claim Rejections - 35 USC § 103
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer as applied to claims 1 and 5 above.
In regards to claim 4, as best understood by the examiner, while Fetzer does not expressly disclose the sum of the trapezoid angles y formed by extending the two sides of the trapezoidal plane of each hoop petal to the center of circle of the clamping chain is F= 180~300, and the trapezoid angle of a single hoop petal is y=F/N; 
the angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fetzer to have the sum of the trapezoid angles y formed by extending the two sides of the trapezoidal plane of each hoop petal to the center of circle of the clamping chain be F= 180~300, and the trapezoid angle of a single hoop petal is y=F/N, as the angles may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 10, as best understood by the examiner, Fetzer further discloses the pipe connector is part of a valve (see fig. 1, it is noted that no structure of the valve is claimed), and the valve is connected with the pipe through the clamping chain.
While Fetzer does not expressly disclose the connecting pipe has a caliber DN of DN50- 700; the pipe size may be determined through the use of routine experimentation during 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fetzer to have the connecting pipe have a caliber DN of DN50-700, as the pipe size may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
It is further noted in regards to claims 4 and 10, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the drawing objections, the claimed features must be shown. They have not been shown, so the objections remain. Further, the dimensions included do not help to better illustrate the invention, and in fact add further confusion and should be removed.
In response to applicant’s argument that Fetzer does not show the amended language, see the rejection above which shows how these limitations are disclosed.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679      
02/14/2022